COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                   §
   Border Demolition & Environmental, Inc.,                        No. 08-16-00094-CV
                                                   §
                                Appellant,                            Appeal from the
   v.                                              §
                                                                     171st District Court
   Ernesto Pineda.,                                §
                                                                 of El Paso County, Texas
                               Appellee.           §
                                                                   (TC# 2014DCV1097)
                                                    §

                                 ORDER FOR MEDIATION REFERRAL

        The Court has determined that this case is appropriate for referral to mediation pursuant to

TEX.CIV.PRAC.&REM.CODE ANN. § 154.021, et seq., and ORDERS this case referred to mediation.

Any objection to this order must be filed with this Court and served upon all parties within ten (10)

days of the date of this order. An objection untimely filed may be considered waived.

        The Court further ORDERS that the parties shall, within twenty (20) days of this order, or

within ten (10) days of an adverse ruling on an objection, confer and attempt to agree upon a mediator

qualified under TEX.CIV.PRAC.&REM.CODE ANN. §154.052. The parties shall notify the Court of

the name, address, telephone and fax number of the mediator. If the parties are unable to agree upon

a qualified mediator, the parties are directed to immediately notify the Court in writing, and upon

receipt, the Court will enter an order reestablishing the appellate timetable.




                                                    1
       The Court further ORDERS that the mediation be held within sixty (60) days of this order

and that the appellate timetable be suspended during such time. All parties or their representative

with full settlement authority shall attend the mediation process, with their counsel of record. The

mediator and parties shall file a report of the completion of mediation within forty-eight (48) hours

of the conclusion of mediation advising the court of:

      full, partial, or no resolution of the case;

      whether further negotiations are planned; and

      compensation paid to the mediator and by whom.

       In the event no further negotiations are planned and there is no resolution, or a partial

resolution of the case occurs, the parties will file a motion with this Court requesting that the Court

issue an order reestablishing the appellate timetable. This motion will accompany the

above-mentioned forty-eight (48) hours report.

       The Court further ORDERS, in the event of full resolution of the issues in this case, that

the parties file a joint dispositive motion within ten (10) days of the conclusion of mediation.

       IT IS SO ORDERED this 15th day of June, 2016.



                                                PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                      2